Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner's amendment to claims 1-3 was given in a telephone interview with Attorney Stephen Hunnius, Reg. No. 48,304, on 01/13/2022.
The application has been amended as follows:
In the Claims:
In claim 1, the limitation "a uniform planar aligned state of the molecules of the layer of liquid crystal; wherein the affinity of phenyl rings with one another comprises π-π stacking and configured to drive alignment of the layer of liquid crystal molecules and the layer of graphene; and wherein the layer of graphene is an alignment layer and an electrode for a liquid crystal device" has been added after " wherein the layer of liquid crystals comprised liquid crystals in the nematic phase after the step of cooling the graphene and liquid crystal device".
In claim 3, the limitation " wherein the affinity of phenyl rings with one another comprises π-π stacking and configured to drive alignment of the layer of liquid crystal molecules and the single layer of graphene excluding a composite; and wherein the layer of graphene is an alignment layer and an electrode for a liquid crystal device" has been replaced with "wherein the 
Claim 2 has been cancelled.
End of examiner's amendment.
Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Reasons for Allowance
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:  The closest prior art, Lee et al., discloses all of the limitations set forth in the previous Office Action.  However, Lee et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 1, and in particular fails to disclose or make obvious, “a uniform planar aligned state of the molecules of the layer of liquid crystal; wherein the affinity of phenyl rings with one another comprises π-π stacking and configured to drive alignment of the layer of liquid crystal molecules and the layer of graphene; and wherein the layer of graphene is an alignment layer and an electrode for a liquid crystal device”.  Therefore, claim 1 is deemed non-obvious and inventive over the prior art and are allowed.
Regarding claim 3:  The closest prior art, Lee et al., discloses all of the limitations set forth in the previous Office Action.  However, Lee et al., either alone or in combination with other prior arts, fail to disclose the combination of elements cited in claim 3, and in particular fails to disclose or make obvious, “wherein the affinity of phenyl rings with one another comprises π-π stacking and configured to drive alignment of the layer of liquid crystal molecules and the single layer of graphene excluding a composite; and wherein the layer of graphene is an alignment layer and an electrode for a liquid crystal device”.  Therefore, claim 3 is deemed non-obvious and inventive over the prior art and are allowed.
As to claims 4-7: Since claims4-7 depend either directly or indirectly on the allowed claim 3, claims 4-7 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 270-24902490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.